mo 2S SN DO TAH BR WY KH

BM BN BR KO KO KO BRO ND DR mm me eet
eo KN DH UO & WHO NO §—|&§ ODO OO BH NT NH wn F&F WwW NY KF S&S

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 1 of 19

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

PROOFPOINT, INC.; CLOUDMARK LLC

CASE NO. 3:19-cv-04238-MMC
Plaintiffs,

y FINAL VERDICT FORM

VADE SECURE, INCORPORATED; VADE
SECURE SASU; OLIVIER LEMARIE

Defendants.

 

 

 
ra]

oOo 6S NSN DN OHO Fe WD PO =

N NO NY NH WH NY WN NY NO HK HF HF KF PF SEF OO EF llUr rel ee
ao ~sS BO UT BF WY KN SH Oo OlUlUOUlUNLlUCUNDNOCONURlUlUWhLlLULDNL ULE lLlCUDD

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 2 of 19

In answering the following questions, you are to follow the Court’s Final Instructions to the

Jury and any instructions provided in this form. Your answers to the following questions must be

unanimous.

TRADE SECRET CLAIMS

Question No. 1:

Have Plaintiffs proven by a preponderance of the evidence that any of the following items

qualifies as a protectable trade secret?

 

YES

 

Asserted Trade Secret No. 1:
Plaintiffs’ implementation and
proposed improvements of the
following combination of features, as
reflected in the Trident source code
and/or documents: the steps of
running classifiers, checking for calls
to actions, checking for exceptions,
and generating a verdict based on the
results of the classifiers, calls to
action, and exceptions.

 

 

Asserted Trade Secret No. 2:
Plaintiffs’ implementation and
proposed improvements of the
following combination of features, as
reflected in the Trident source code
and/or documents: the steps of
running classifiers, checking for calls
to actions, checking for exceptions,
and generating a verdict based on the
results of the classifiers, calls to
action, and exceptions, with the
additional step of checking for self-
impersonation.

 

 

 

 

CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
oO CO VN ND A BP WD LPO

wo wo tw NH WW HN HP WN NO KF HF FS FO FOO Rr Rr ES
oo oN DN A SP WHO NY S|! llUOSlUlUlUlUCOlLlUDTOUNUCUNGN UCUMDPllCU OL Clr ll Cc DS

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 3 of 19

 

 

Asserted Trade Secret No. 3:
Plaintiffs’ implementation and
proposed improvements of the
following combination of features, as
reflected in the Trident source code
and/or documents: the steps of of
running classifiers, checking for calls
to actions, checking for exceptions,
and generating a verdict based on the
results of the classifiers, calls to
action, and exceptions, with the
additional step of parsing and
extracting features.

 

Asserted Trade Secret No. 4:
Plaintiffs’ implementation and
proposed improvements of the
following combination of features, as
reflected in the Trident source code
and/or documents: the steps of
running classifiers, checking for calls
to actions, checking for exceptions,
and generating a verdict based on the
results of the classifiers, calls to
action, and exceptions, with the
additional steps of checking for self-
impersonation and parsing and
extracting features.

 

Asserted Trade Secret No. 5:
Plaintiffs’ implementation and
proposed improvements of the
following combination of features, as
reflected in the Trident source code
and/or documents: the steps of d
running classifiers, checking for calls
to actions, checking for exceptions,
and generating a verdict based on the
results of the classifiers, calls to
action, and exceptions, with the
additional step of checking for
confusables.

 

 

 

 

 

3 CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
i)

Oo Co JD NWN WW FS WW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 4 of 19

 

YES NO

 

Asserted Trade Secret No. 6:
Plaintiffs’ implementation and
proposed improvements of the
following combination of features, as
reflected in the Trident source code
and/or documents: the steps of
running classifiers, checking for calls
to actions, checking for exceptions,
and generating a verdict based on the
results of the classifiers, calls to
action, and exceptions, with the
additional steps of checking for self-
impersonation, and checking for
confusables.

 

Asserted Trade Secret No. 7:
Plaintiffs’ implementation and
proposed improvements of the
following combination of features, as
reflected in the Trident source code
and/or documents: the steps of
running classifiers, checking for calls
to actions, checking for exceptions,
and generating a verdict based on the
results of the classifiers, calls to
action, and exceptions, with the
additional steps of checking for self-
impersonation, using internal emails to
learn display name formats, parsing
and extracting features, and checking
for confusables.

 

 

 

Asserted Trade Secret No. 8:
Plaintiffs’ implementation and
proposed improvements of the fd
following feature, as reflected in the O
Trident source code and/or
documents: Office 365 integration
using journal extraction.

 

 

 

 

 

4 CASE NO. 3:19-CV-04238-MMC

 

 

 

FINAL VERDICT FORM

 
bP Ww Nh

mo S&S SN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 5 of 19

 

 

Asserted Trade Secret No. 9:
Plaintiffs’ implementation and
proposed improvements of the
following combination of unified
architecture features, as reflected in
the Cloudmark MTA/CSP and Trident
source code and/or documents:
Plaintiffs’ implementation of
behavioral analysis, heuristic rules,
and statistical models/quantitative
scoring for spear phishing in the steps
of running classifiers, checking for
calls to actions, checking for
exceptions, and generating a verdict
based on the results of the classifiers,
calls to action, and exceptions; and
Plaintiffs’ implementation of Office
365 integration using journal
extraction.

 

Asserted Trade Secret No. 10:
Plaintiffs’ implementation and
proposed improvements of the

following combination of unified

architecture features, as reflected in
the Cloudmark MTA/CSP and Trident ae
source code and/or documents:
Plaintiffs’ implementation of
behavioral analysis, heuristic rules,
and statistical models/quantitative ft
scoring for spear phishing in the steps
of running classifiers, checking for
calls to actions, checking for
exceptions, and generating a verdict
based on the results of the classifiers,
calls to action, and exceptions, with
the additional step of checking for
self-impersonation; and Plaintiffs’
implementation of Office 365
integration using journal extraction.

 

 

 

 

 

5 CASE NO. 3:19-CV-04233-MMC
FINAL VERDICT FORM

 
NO

mo SoS SN DO AH SE WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 6 of 19

 

YES NO

 

Asserted Trade Secret No. 11:
Plaintiffs’ implementation and
proposed improvements of the

following combination of unified
architecture features, as reflected in
the Cloudmark MTA/CSP and Trident
source code and/or documents:
Plaintiffs’ implementation of
behavioral analysis, heuristic rules,
and statistical models/quantitative of
scoring for spear phishing in the steps
of running classifiers, checking for
calls to actions, checking for
exceptions, and generating a verdict
based on the results of the classifiers,
calls to action, and exceptions, with
the additional step of parsing and
extracting features; and Plaintiffs’
implementation of Office 365
integration using journal extraction.

 

Asserted Trade Secret No. 12:
Plaintiffs’ implementation and
proposed improvements of the

following combination of unified
architecture features, as reflected in
the Cloudmark MTA/CSP and Trident
source code and/or documents:
Plaintiffs’ implementation of
behavioral analysis, heuristic rules,
and statistical models/quantitative
scoring for spear phishing in the steps
of running classifiers, checking for
calls to actions, checking for
exceptions, and generating a verdict
based on the results of the classifiers,
calls to action, and exceptions, with
the additional steps of checking for
self-impersonation, and parsing and
extracting features; and Plaintiffs’
implementation of Office 365
integration using journal extraction.

 

 

 

 

 

6 CASE NO. 3:19-CV-04238-MMC

 

 

 

FINAL VERDICT FORM

 
mo Co ND OH FF YD LPO —

Nw bw BO KN KR KR WR RD RO ee lt
ao ~~ HR A BP WD NO FKF§ CO CO Se 1 HD A FF WY YO SY S&S

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 7 of 19

 

 

Asserted Trade Secret No. 13:
Plaintiffs’ implementation and
proposed improvements of the

following combination of unified
architecture features, as reflected in
the Cloudmark MTA/CSP and Trident
source code and/or documents:
Plaintiffs’ implementation of
behavioral analysis, heuristic rules,
and statistical models/quantitative fd
scoring for spear phishing in the steps
of running classifiers, checking for
calls to actions, checking for
exceptions, and generating a verdict
based on the results of the classifiers,
calls to action, and exceptions, with
the additional steps of checking for
confusables; and Plaintiffs’
implementation of Office 365
integration using journal extraction.

 

Asserted Trade Secret No. 14:
Plaintiffs’ implementation and
proposed improvements of the

following combination of unified
architecture features, as reflected in
the Cloudmark MTA/CSP and Trident
source code and/or documents:
Plaintiffs’ implementation of
behavioral analysis, heuristic rules,
and statistical models/quantitative A
scoring for spear phishing in the steps
of running classifiers, checking for
calls to actions, checking for
exceptions, and generating a verdict
based on the results of the classifiers,
calls to action, and exceptions, with
the additional steps of checking for
self-impersonation, and checking for
confusables; and Plaintiffs’
implementation of Office 365
integration using journal extraction.

 

 

 

 

 

7 CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
Co Se NN SOS WH FF BY NO

NH NO NO NHN KH KW DN DR Rm mm ee
ao nN DH UA FF YH NY SK CO YO wo NN HDB A BP WO VHP —&§ OD

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 8 of 19

 

YES NO

 

Asserted Trade Secret No. 15:
Plaintiffs’ implementation and
proposed improvements of the

following combination of unified
architecture features, as reflected in
the Cloudmark MTA/CSP and Trident
source code and/or documents:
Plaintiffs’ implementation of
behavioral analysis, heuristic rules,
and statistical models/quantitative
scoring for spear phishing in the steps
of running classifiers, checking for
calls to actions, checking for
exceptions, and generating a verdict
based on the results of the classifiers,
calls to action, and exceptions, with
the additional steps of checking for
self-impersonation, using internal
emails to learn display name formats,
parsing and extracting features, and
checking for confusables; and
Plaintiffs’ implementation of Office
365 integration using journal
extraction.

 

 

 

Asserted Trade Secret No. 16: A
Plaintiffs’ Gateway Daily Licensing
Reports.

 

 

 

Asserted Trade Secret No. 17:
Plaintiffs’ implementation and
proposed improvements of the

following combination of features, as
reflected in the Cloudmark MTA/CSP

and Trident source code and/or A

documents: a go language
architecture; programmable policies
using a simplified workflow language;
REST API interfaces between
modular components in a

microservices architecture; and a

cloud-deployed architecture.

 

 

 

 

 

8 CASE NO. 3:19-CV-04238-MMC

 

 

 

FINAL VERDICT FORM

 
o 3S JN DBO OH F&F WY NO

N NO NH BH NHN HN HN RO RDO mm mm me let
oN HN UN Se WD NY SK OO OllLlUCmOCOWUMUGNUDNUCULlURLUlUlUMNUUNOCle CUD

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 9 of 19

 

 

Asserted Trade Secret No. 18:
Plaintiffs’ implementation and
proposed improvements of the
following combination of features, as
reflected in the Cloudmark MTA/CSP
and Trident source code and/or
documents: a go language
architecture; programmable policies
using a simplified workflow language;
REST API interfaces between
modular components in a
microservices architecture; and a
cloud-deployed architecture; and with
the addition of a clustering protocol.

 

Asserted Trade Secret No. 19:
Plaintiffs’ implementation and
proposed improvements of the

following combination of features, as
reflected in the Cloudmark MTA/CSP
and Trident source code and/or
documents: a go language
architecture; programmable policies
using a simplified workflow language;
REST API interfaces between
modular components in a
microservices architecture; and a
cloud-deployed architecture; and with
the additions of a clustering protocol,
and distributed reputation (using
clustering).

 

 

Asserted Trade Secret No. 20:
Plaintiffs’ implementation and
proposed improvements of the

following combination of features, as
reflected in the Cloudmark MTA/CSP
and Trident source code and/or
documents: a go language
architecture; programmable policies
using a simplified workflow language;
REST API interfaces between
modular components in a
microservices architecture; and a
cloud-deployed architecture; and with
the additions of a clustering protocol,
and distributed message stores and/or
message queues (using clustering).

 

 

 

 

 

 

CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
Oo fF NY BO AH F&F WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 10 of 19

Ifyou answered “YES” to one or more of the above asserted trade secrets,
please proceed to Question No. 2.

Lf you answered “NO” to all of the above asserted trade secrets, please
proceed to Question No. 4 (Copyright Claims).

10 CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
oO S&S ND UH EF WY YPN =

NH NY NYO NPO NH NY WN WN NO HK Ke RR Re eS me
So ~ HR A & WD HO —|§| DOD OO DB HN HD F&F Ww LY KK OS

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 11 of 19

Question No. 2:

For each asserted trade secret in Question No. 1 for which you answered “YES,” please

answer the following question:

Have Plaintiffs proven by a preponderance of the evidence that any of the following items

was unlawfully misappropriated by Vade Secure and/or Mr. Lemarié?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vade Secure Mr. Lemarié
YES NO YES NO
Asserted Trade Secret No. 1 4 Oo a oO
Asserted Trade Secret No. 2 of Oo Ww Oo
Asserted Trade Secret No. 3 4 O a oO
Asserted Trade Secret No. 4 mA oO wh Oo
Z i.
Asserted Trade Secret No. 5 mA O of Oo
Z. f
Asserted Trade Secret No. 6 mf O om oO
Asserted Trade Secret No. 7 WY oO oh O
Vade Secure Mr. Lemarié
YES NO YES NO
Asserted Trade Secret No. 8 O oO 0 Oo
11 CASE NO. 3:19-CV-04238-MMC

 

FINAL VERDICT FORM

 
oO O&O NN DBD AW F&F WW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 12 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vade Secure Mr. Lemarié
YES NO YES NO
Asserted Trade Secret No. 9 4 y Oo a O
Asserted Trade Secret No. 10 mo O eh J O
Asserted Trade Secret No. 11 x O of O
Asserted Trade Secret No. 12 om / O yt 0
Asserted Trade Secret No. 13 4 O m / Oo
Asserted Trade Secret No. 14 Mt Oo oy O
Asserted Trade Secret No. 15 ov O x O
Vade Secure . Mr. Lemarié
YES NO YES NO
Asserted Trade Secret No. 16 A O 0 wW
Vade Secure Mr. Lemarié
Yes | NO | Yes | NO
Asserted Trade Secret No. 17 O ot O w
Asserted Trade Secret No. 18 O Pil oO aw
f ZL
Asserted Trade Secret No. 19 0 ot y O mA
Asserted Trade Secret No. 20 O mA O YY

 

 

 

 

 

 

 

if you answered “YES” to one or more of the above asserted trade secrets,
please proceed to Question No. 3.

if you answered “NO” to all of the above asserted trade secrets, please
proceed to Question No. 4 (Copyright Claims).

12 CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
o S&S NN DN OH eR WY He

Ro Nw HNO KN NH NHN BNO KRDO RO wm lt
eo 4 DH WH FSF WD NH FH BD 6b BH HN HDHD HT FP WD NH KF FS

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 13 of 19

Question No. 3:

For each asserted trade secret in Question No. 2 for which you answered “YES,” please
answer the following question:
Have Plaintiffs proven by a preponderance of the evidence that the misappropriation was

willful and malicious?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vade Secure Mr. Lemarié
YES NO YES NO
Asserted Trade Secret No. 1 we O O 4
Asserted Trade Secret No. 2 mo O O of
P Z
Asserted Trade Secret No. 3 4 O Oo mo
Asserted Trade Secret No. 4 y O O we
Asserted Trade Secret No. 5 a O O we
Asserted Trade Secret No. 6 rg O O w ;
Asserted Trade Secret No. 7 a O O mM
Vade Secure Mr. Lemarié
YES NO YES NO
Asserted Trade Secret No. 8 O Oo O O
13 CASE NO. 3:19-CV-04238-MMC

 

FINAL VERDICT FORM

 
oO SS NN DH DW FSF YH KY

wm bb BO HO KO KO KN RD RD Om me ee
ao nN DN UO SF WD NY KF Do CO Oo HN DH A FP WY HH KS OS

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 14 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vade Secure Mr. Lemarié
YES NO YES NO
Asserted Trade Secret No. 9 mM Oo Oo oh
f Z
Asserted Trade Secret No. 10 4 O Oo Eg
Asserted Trade Secret No. 11 v4 O oO ¥
Asserted Trade Secret No. 12 ea O O mM
f. f
Asserted Trade Secret No. 13 ne O Oo a
Asserted Trade Secret No. 14 wo O Oo we
Asserted Trade Secret No. 15 of Oo oO w
Vade Secure Mr. Lemarié
YES NO YES NO
—_ —_
Asserted Trade Secret No. 16 aw O O O
Vade Secure Mr. Lemarié
YES NO YES NO
Asserted Trade Secret No. 17 0 oO O oO
Asserted Trade Secret No. 18 O Oo O O
Asserted Trade Secret No. 19 0 O O O
Asserted Trade Secret No. 20 O Oo O Oo
Please proceed to the next question.
14 CASE NO. 3:19-CV-04238-MMC

 

 

 

FINAL VERDICT FORM

 
oO Oo SN DH OH FP WD NO

NY NO NO NO NO NN NHN KN BRO mm mm le
oN KN AWN SF WD NYO S|! lUCODOlUlUlUlUCCOlCOUUNlUDNUlUlNUDUCUWNL et lr CO

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 15 of 19

COPYRIGHT CLAIMS
Question No. 4:

Have Plaintiffs proven by a preponderance of the evidence that Vade Secure and/or Mr.

Lemarié infringed one or more of Plaintiffs’ copyrights?

 

Vade Secure Mr. Lemarié

 

YES NO YES NO

my o mf o

 

 

 

 

 

 

 

Please proceed to the next question.

15 CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
oO CO NHN DH A S&F WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 16 of 19

CONTRACT CLAIMS
Question No. 5:

Have Plaintiffs proven by a preponderance of the evidence that Mr. Lemarié breached the

PITA?

 

YES

NO

 

 

 

x

O

 

 

If you answered “YES” to any portion of Question No. 2 (Trade Secret
Claims), Question No. 4 (Copyright Claims), or Question No. 5 (Contract Claims),

please proceed to Question No. 6.

Otherwise, please sign and return this verdict form.

16

CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
mo CO SF BN OH FF WH NO —

NO po NM NO NH N NO BH RO me lle
ao SN NHN WA FF WY NY KH CF Oo FB HN DB WH FP WO NYO KH S&S

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 17 of 19

DAMAGES
Question No. 6:

Have Plaintiffs proven by a preponderance of the evidence that they suffered actual loss

and/or that Defendants were unjustly enriched as a result of any wrongful act you have found above?

 

YES
he

NO

 

of

 

 

O

 

 

Ifyou answered “YES,” please proceed to Question No. 7.

Otherwise, please sign and return this verdict form.

17

CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
Oo F&F NIN DR DW F&F WW WH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 18 of 19

Question No. 7:

What is the total dollar amount of compensatory damages to which Plaintiffs are entitled?

s 1H, ATS, 054

Please identify the portion of the total amount above that is attributable to each of the
following:

1. Actual Loss: $ 6

2. Unjust Enrichment: $ 15 Ly 15, (g! )
3. Breach of Contract: $ 480, ( OO

Please sign and return this verdict form.

18 CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 
al

No

o Oo HN DN CT Ee WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04238-MMC Document 795 Filed 08/20/21 Page 19 of 19

We, the jury, unanimously agree to the answers to the preceding questions and return

them under the instructions of this Court as our verdict in this case.

2\

DATE JURY FOREPERSON

You are finished. Please ensure the Verdict Form accurately reflects your unanimous decisions.
Once signed by the Jury Foreperson, please notify the Court’s Clerk that you have reached a
verdict. The Jury Foreperson should maintain possession of this Verdict Form and bring it when

the jury is brought back into the Courtroom.

19 CASE NO. 3:19-CV-04238-MMC
FINAL VERDICT FORM

 

 
